department of the treasury internal_revenue_service washington d g a - se tep ea tl sovernment entities jul uil no vend taxpayer a date date date amount b amount c account g credit_union p plan x dear this is in response to your letter dated date supplemented by correspondence dated date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_402 3xa of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received a distribution totaling amount b from plan x taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 c of the code was due to his mental condition which impaired his ability to make financial decisions during the 60-day period taxpayer a represents further that no part of amount b has been used for any purpose other than the payment of taxes related to the failed rollover page of taxpayer a represents that he previously was a participant in plan x taxpayer a asserts that on date he requested a distribution of amount b from plan x because he believed that he had been told by the plan_administrator of plan x that as a result of his being age and as a result to of the plan_administrator no longer managing hi sec_401 account he was required to remove all of his money from plan x on date taxpayer a deposited amount c amount b less amounts deducted for federal and state tax withholding into account g at credit_union p taxpayer a asserts that he did not understand that the transaction on date did not constitute a valid rollover and he was unaware of the error until date whan his cpa discovered the error during the preparation of his income taxes taxpayer a represents further that during the relevant period he was receiving treatment for a medical_condition and taking doctor-prescribed medication that caused cognitive impairment and mental confusion taxpayer a also asserts that during the relevant period his wife was suffering from a severe medical_condition and he had to transport her to various medical facilities for multiple procedures and a surgery documentation submitted in support of this ruling_request including a letter from taxpayer a’s doctor supports taxpayer a's representations based on the facts and representations taxpayer a requests that the internal_revenue_service the service waive the day rollover requirement contained in sec_402 of the code with respect to the distribution of amount b from plan x sec_402 of the code provides that except as otherwise provided in this section any amount distributed to any distributee by an employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distribute in which distributed under sec_72 of the code sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distribute transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 a of the code states that such rollover must be accomplished within days following the day on which the distribute received the property an individual_retirement_arrangement ira constitutes one form of eligible_retirement_plan page of sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 sec_402 c b of the code provides in relevant part that the secretary may waive the 60-day rollover requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 b of the code sec_401 ax31 a of the code provides the rules for governing direct transfers of eligible rollover distributions sec_1_401_a_31_-1 of the income_tax regulations question and answer-15 provides in relevant part that an eligible rollover described in code sec_401 is a distribution and rollover of the eligible_rollover_distribution and not a transfer of assets and liabilities revproc_2003_16 ilr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed fer example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by his mental condition which impaired his ability to make financial decisions during the 60-day period therefore pursuant to sec_402 b of the code the service is granted a period of days from the hereby waives the 60-day rollover requirement with respect to the distribution of amount b from plan x taxpayer a issuance of this ruling letter to contribute amount b into an eligible rollover ira provided all other requirements of sec_402 c of the code except the day rollover requirement are met with respect to such contribution the contribution will be considered a valid rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code page of no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact i d no at please address all correspondence to se t ep ra t4 op ve sincerely yours phen employee_plans technical group oy donzell h littlejohn manager enclosures deleted copy of ruling letter notice of intention to disclose
